REISSUE NON-FINAL OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in Reissue Application 17/109,637 (“the ‘637 application”) for U.S. Patent No. 10,735,895 (“the ‘895 Patent”).
Claims 1-20 are original.  Claims 1 and 11 have been amended.  Claims 1-20 are currently pending. 

Reason for Reissue
	This is a broadening reissue.  The ‘637 application contains two declarations filed December 2, 2020: a declaration by the inventor (“Inventor Dec”) and a declaration by the assignee (“Assignee Dec”). Both declarations give the following reason for the reissue application:  
“During prosecution, Applicant inadvertently amended claims 1 and 11 to recite "the portable device" instead of "the first transducer" as described in the Specification, and the claims were allowed and issued with this erroneous recitation.”

Claim Objections
	Claims 1-20 are objected to failing to comply with 37 CFR 1.173.  Pursuant to 37 CFR 1.173(d), any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined.
	In the present case, claims 1 and 11 have marked matter to be omitted with strikethrough instead of brackets.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173.

Claim Rejections - 35 USC § 251
Improper Recapture
Claims 1-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  
The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of the claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
The following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A))  In the instant case, Applicant seeks to broaden the original patent claims 1 and 11 by the following amendment:   
identify/identifying a major axis of an ellipse based on the time difference, the ellipse having foci at the first transducer 
(Step 2: MPEP 1412.02(B))  The prosecution history of the prior 15/757,000 application shows that in the Amendment dated October 28, 2019, Applicant added the following limitation to independent claims 1 and 10:
identify/identifying a major axis of an ellipse based on the time difference, the ellipse having foci at the portable device and the receiving device
In the Remarks accompanying this amendment, Applicant argued that neither reference, Magarida nor Luna, taught this limitation. (Remarks dated 10/28/2019, pp. 7-8).  
 “If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by applicant that a limitation of the claim(s) defines over the art.” MPEP 1412.02(B)1.  “Applicant is bound only by applicant’s revision of the application claims (including examiner's amendments authorized by applicant) or a positive argument/statement by applicant.” MPEP 1412.02(B)2.
Accordingly, the claimed limitation of “identify/identifying a major axis of an ellipse based on the time difference, the ellipse having foci at the portable device and the receiving device” is surrendered subject matter as this limitation relates to amendments and arguments made by Applicant to overcome the prior art rejections during the prosecution history of the ‘895 Patent.
(Step 3: MPEP 1412.02(C)) Claims 1 and 11 were not materially narrowed in other respects that relate to the surrendered subject matter to avoid recapture.  
Therefore improper recapture of broadened claimed subject matter surrendered in the application is clearly present in claims 1 and 11 of the instant reissue application.  


Claim Rejections - 35 USC § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations in claim 1 are:
the system to:
2.  upon receipt of the first tone by a portable device, generate a second tone from the portable device;
3.  determine a time difference between generation of the first tone by the first
transducer and receipt of the second tone by a receiving device;
4.  identify a major axis of an ellipse based on the time difference, the ellipse having foci at the first transducer and the receiving device;
5.  determine a location of the portable device based on the ellipse; and
6.  apply a set of user settings associated with a vehicle operator upon determining that the location of the portable device is in an operator’s side of a vehicle cabin.
Such claim limitations in claim 3 are:
the system to:
7.  send respective tones from a plurality of transducers in a sequence
Such claim limitations in claim 4 are:
the system to:
8.  receive a first notification with the portable device, generate a first ultrasonic tone from the first transducer, and send a receipt notification from the portable device when the portable device receives the first ultrasonic tone, wherein the time difference is the difference in time between the first notification and the receipt notification
Such claim limitations in claim 5 are:
the system to:
9.  send respective tones from a plurality of transducers substantially simultaneously
Such claim limitations in claim 6 are:
the system to:
10.  record a time of receipt for each tone upon receipt by the portable device, send a receipt notification indicating the times of receipt, and determine the time differences based on the times of receipt.
Such claim limitations in claim 7 are:
the system to:
11.  generate a third tone from a second transducer and a fourth tone from the portable device upon receipt of the third tone by the portable device, to determine a second major axis of a second ellipse based on a second time difference between generation of the third tone and receipt of the fourth tone by the receiving device, and to determine the position of the portable device based on an intersection point of the ellipse and the second ellipse.
Such claim limitations in claim 8 are:
the system to:
12.  generate a fifth tone from a third transducer and a sixth tone from the portable device upon receipt of the fifth tone by the portable device, to determine a third major axis of a third ellipse based on a third time difference between generation of the fifth tone and receipt of the sixth tone by the receiving device, and to determine the position of the portable device based on an intersection point of the ellipse, the second ellipse, and the third ellipse.
Such claim limitations in claim 9 are:
the system to:
13.  identify a second portable device on a passenger’s side of the vehicle cabin, to ignore a set of user settings from the second portable device, and to apply the set of user settings from the portable device on the operator’s side of the vehicle cabin.
Such claim limitations in claim 10 are:
the system to:
14.  determine the position of the portable device based at least in part on a distance between the first transducer and the receiving device.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The corresponding structure described in the specification is the following:
2.  5:19-21; item 414 in Fig. 4
3.  3:46-60; item 225 in Fig. 2
4.  5:34-59; Fig 8
5.  3:61-4:43; 5:60-6:11; Figs. 6-8
6.  2:63-3:8; 6:61-7:3
7.  3:37-45
8.  3:18-54
9.  6:14-16
10.  3:46-60
11.  7:60-8:5; Fig. 8
12.  7:60-8:5; Fig. 8
13.  5:60-6:10; 6:61-7:3
14.  5:30-59
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Information Disclosure Statement
Prior art is evaluated in accordance with the policy of MPEP 2256, which states:
“Where patents, publications, and other such items of information are submitted by a party (patent owner or requester) in compliance with the requirements of the rules, the requisite degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information. The initials of the examiner placed adjacent to the citations on the form PTO /SB /08A and 08B or its equivalent, without an indication to the contrary in the record, do not signify that the information has been considered by the examiner any further than to the extent noted above.”

Notification of Prior or Concurrent Proceedings
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘895 Patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation. 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Future Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michelle Tarae whose telephone number is (571)272-6727.  The Examiner can normally be reached on M-F 7:30-4.
If attempts to reach the Examiner by telephone unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, can be reached on 571-272-6779.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:

/CATHERINE M TARAE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992